DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2021 has been entered.
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 11/02/2021, with respect to the rejection(s) of claims under 35 USC § 103  have been fully considered and are persuasive in light of the amendment made to the claims.  
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Robert C. Hyta on 11/18/2021.
The application has been amended as follows: 
Claim 31 line 5 insert - -comprising a thermal coupling and - - after “an interface”
Allowable Subject Matter
Claims 31-39 are allowed.
The following is an examiner’s statement of reasons for allowance: the most relevant prior art of record includes US 20120096873 A1 and US 20160123537 A1. 

US 20160123537 A1 discloses a closed cycle cryocooler system for cooling a sample includes a cryocooler that receives helium gas and provides a cooled helium gas, a flexible interface that receives the cooled helium gas and provides the cooled helium gas to a rigid stinger assembly configured and arranged to provide the cooled helium gas to a cryostat. The flexible interface may include a first gas flow path that routes gas to the rigid stinger assembly, and a second gas flow path receives return gas from the rigid stinger. The first gas flow path may be radially interior with respect to the second gas flow path.
The references separately or in combination do not appear  an interface comprising a thermal coupling and configured to couple the mobile component with the analysis component in combination with the specific details of claim 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/Examiner, Art Unit 2861   

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861